107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Alvaro T. CASTANHEIRA, Plaintiff, Appellant,v.DEPARTMENT OF VETERANS AFFAIRS, et al., Defendants, Appellees.
No. 96-2119.
United States Court of Appeals, First Circuit.
Feb. 12, 1997.

Alvaro T. Castanheira on brief pro se.
Donald K. Stern, United States Attorney, and Sara Miron Bloom, Assistant United States Attorney, on Motion for Summary Disposition for appellees.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the briefs of the parties and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum and order of September 6, 1996.


2
Affirmed.